                                        No. 16-cv-53-wmc

                                   IN THE UNITED STATES
                                    DISTRICT COURT FOR
                                   THE WESTERN DISTRICT
                                       OF WISCONSIN

 Amanda Craven

                         Plaintiff-Appellant,

                                                    v.

 Nancy Berryhill

                         Defendant-Appellees,



                                      NOTICE OF APPEAL



Notice is hereby given that Amanda Craven, the plaintiff in the above named case,
hereby appeals to the United States Court of Appeals for the 7th Circuit from an
order on 3/31/2019 affirming the ALJ’s decision that good cause for late filing
didn’t exist, and an order on 4/1/2019 entering judgment in favor of the Defendant
and dismissing the complaint.

                       4/25/2019
Amanda Craven

200 S. Jefferson St.

Verona, WI 53593

(815)200-6862




                                                1
